            Case 6:21-cv-00616-ADA Document 1 Filed 06/15/21 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


SCRAMOGE TECHNOLOGY LTD.,

                       Plaintiff,                 Case No. 6:21-cv-00616

                v.                                JURY TRIAL DEMANDED


GOOGLE LLC,

                       Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT
                              AGAINST GOOGLE LLC

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff Scramoge Technology Limited (“Plaintiff” or

“Scramoge”) makes the following allegations against Defendant Google LLC (“Defendant” or

“Google”):

                                       INTRODUCTION

       1.       This complaint arises from Google’s unlawful infringement of the following United

States patents owned by Plaintiff, which relate to improvements in wireless charging of mobile

devices: United States Patent Nos. 9,843,215 (“the ’215 Patent”), 10,367,370 (“the ’370 Patent”),

10,804,740 (“the ’740 Patent”), and 9,997,962 (“the ’962 Patent”) (collectively, the “Asserted

Patents”).

                                           PARTIES

       2.       Plaintiff Scramoge Technology Limited is a limited liability company organized

and existing under the law of Ireland, with its principal place of business at The Hyde Building,
             Case 6:21-cv-00616-ADA Document 1 Filed 06/15/21 Page 2 of 10




Suite 23, The Park, Carrickmines, Dublin 18, Ireland. Scramoge is the sole owner by assignment

of all right, title, and interest in the Asserted Patents, including the right to recover for past, present,

and future infringement.

        3.       Defendant Google LLC is a wholly-owned subsidiary of Alphabet, Inc. and a

Delaware limited liability company with a principal place of business at 1600 Amphitheatre

Parkway, Mountain View, California 94043. Google may be served with process through its

registered agent, the Corporation Service Company dba CSC – Lawyers Incorporating Service

Company at 211 East 7th Street, Suite 620, Austin, Texas 78701. Google is registered to do

business in the State of Texas and has been since at least November 17, 2006.

                                   JURISDICTION AND VENUE

        4.       This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        5.       This Court has personal jurisdiction over Google in this action because Google has

committed acts within this District giving rise to this action and has established minimum contacts

with this forum such that the exercise of jurisdiction over Google would not offend traditional

notions of fair play and substantial justice.            Google, directly and through subsidiaries or

intermediaries, has committed and continues to commit acts of infringement in this District by,

among other things, importing, offering to sell, and selling products that infringe the Asserted

Patents.

        6.       Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b). Google is

registered to do business in Texas, and upon information and belief, Google has transacted

business in this District and have committed acts of direct and indirect infringement in this District




                                                     2
              Case 6:21-cv-00616-ADA Document 1 Filed 06/15/21 Page 3 of 10




by, among other things, making, using, offering to sell, selling, and importing products that

infringe the Asserted Patents. Google has regular and established places of business in this

District, including at 500 West 2nd Street, Austin, Texas 78701.1 As of June 2019, Google had

more than 1,100 employees in Austin.2 Google currently has, as of June 2021, over 200 job

postings for Austin, Texas.3

                                               COUNT I

                        INFRINGEMENT OF U.S. PATENT NO. 9,843,215

         7.       Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

         8.       Plaintiff owns by assignment all rights, title, and interest, including the right to

recover damages for past, present, and future infringement, in U.S. Patent No. 9,843,215, entitled

“Wireless charging and communication board and wireless charging and communication device.”

The ’215 Patent was duly and legally issued by the United States Patent and Trademark Office on

December 12, 2017. A true and correct copy of the ’215 Patent is attached as Exhibit 1.

         9.       On information and belief, Google makes, uses, offers for sale, sells, and/or imports

certain products and services, including without limitation the Pixel 3, 3XL, 4, 4XL, and 5

(“Accused Products”), that directly infringe, literally and/or under the doctrine of equivalents, one




1
  See, e.g., https://www.kvue.com/article/money/economy/boomtown-2040/google-austin-texas-
real-estate-report/269-2ce6e60e-e8c3-46f5-aca6-864175e67950.
2
 See, e.g., https://www.bizjournals.com/austin/news/2019/06/14/google-confirms-austin-
expansion-will-begin-
moving.html#:%7E:text=Google%20currently%20has%20more%20than,people%20operations%
2C%20finance%20and%20marketing.
3
    See https://careers.google.com/jobs/results/?location=Austin,%20TX,%20USA.

                                                    3
          Case 6:21-cv-00616-ADA Document 1 Filed 06/15/21 Page 4 of 10




or more claims of the ’215 Patent. Identification of the Accused Products will be provided in

Plaintiff’s infringement contentions disclosed pursuant to the Court’s scheduling order.

        10.     The Accused Products satisfy all claim limitations of one or more claims of the ’215

Patent. A claim chart comparing exemplary independent claim 1 of the ’215 Patent to

representative Accused Products is attached as Exhibit 2.

        11.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Google has injured Plaintiff and is liable for infringement of the ’215 Patent

pursuant to 35 U.S.C. § 271.

        12.     As a result of Google’s infringement of the ’215 Patent, Plaintiff is entitled to

monetary damages (past, present, and future) in an amount adequate to compensate for Google’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Google, together with interest and costs as fixed by the Court.

        13.     Google’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’215 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                             COUNT II

                     INFRINGEMENT OF U.S. PATENT NO. 10,367,370

        14.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        15.     Plaintiff owns by assignment all rights, title, and interest, including the right to

recover damages for past, present, and future infringement, in U.S. Patent No. 10,367,370, entitled

“Wireless charging and communication board and wireless charging and communication device.”




                                                  4
          Case 6:21-cv-00616-ADA Document 1 Filed 06/15/21 Page 5 of 10




The ’370 Patent was duly and legally issued by the United States Patent and Trademark Office on

July 30, 2019. A true and correct copy of the ’370 Patent is attached as Exhibit 3.

       16.     On information and belief, Google makes, uses, offers for sale, sells, and/or imports

certain products and services, including without limitation the Pixel 3, 3XL, 4, 4XL, and 5

(“Accused Products”), that directly infringe, literally and/or under the doctrine of equivalents, one

or more claims of the ’370 Patent. Identification of the Accused Products will be provided in

Plaintiff’s infringement contentions disclosed pursuant to the Court’s scheduling order.

       17.     The Accused Products satisfy all claim limitations of one or more claims of the ’370

Patent. A claim chart comparing exemplary independent claim 1 of the ’370 Patent to

representative Accused Products is attached as Exhibit 4.

       18.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Google has injured Plaintiff and is liable for infringement of the ’370 Patent

pursuant to 35 U.S.C. § 271.

       19.     As a result of Google’s infringement of the ’370 Patent, Plaintiff is entitled to

monetary damages (past, present, and future) in an amount adequate to compensate for Google’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Google, together with interest and costs as fixed by the Court.

       20.     Google’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’370 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.




                                                 5
          Case 6:21-cv-00616-ADA Document 1 Filed 06/15/21 Page 6 of 10




                                            COUNT III

                     INFRINGEMENT OF U.S. PATENT NO. 10,804,740

        21.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        22.     Plaintiff owns by assignment all rights, title, and interest, including the right to

recover damages for past, present, and future infringement, in U.S. Patent No. 10,804,740, entitled

“Wireless power receiver and method of manufacturing same.” The ’740 Patent was duly and

legally issued by the United States Patent and Trademark Office on October 13, 2020. A true and

correct copy of the ’740 Patent is attached as Exhibit 5.

        23.     On information and belief, Google makes, uses, offers for sale, sells, and/or imports

certain products and services, including without limitation the Pixel 3, 3XL, 4, 4XL, and 5

(“Accused Products”), that directly infringe, literally and/or under the doctrine of equivalents, one

or more claims of the ’740 Patent. Identification of the Accused Products will be provided in

Plaintiff’s infringement contentions disclosed pursuant to the Court’s scheduling order.

        24.     The Accused Products satisfy all claim limitations of one or more claims of the ’740

Patent. A claim chart comparing exemplary independent claim 1 of the ’740 Patent to

representative Accused Products is attached as Exhibit 6.

        25.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Google has injured Plaintiff and is liable for infringement of the ’740 Patent

pursuant to 35 U.S.C. § 271.

        26.     As a result of Google’s infringement of the ’740 Patent, Plaintiff is entitled to

monetary damages (past, present, and future) in an amount adequate to compensate for Google’s




                                                  6
          Case 6:21-cv-00616-ADA Document 1 Filed 06/15/21 Page 7 of 10




infringement, but in no event less than a reasonable royalty for the use made of the invention by

Google, together with interest and costs as fixed by the Court.

        27.     Google’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’740 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT IV

                      INFRINGEMENT OF U.S. PATENT NO. 9,997,962

        28.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        29.     Plaintiff owns by assignment all rights, title, and interest, including the right to

recover damages for past, present, and future infringement, in U.S. Patent No. 9,997,962, entitled

“Receiving antenna and wireless power receiving device including the same.” The ’962 Patent

was duly and legally issued by the United States Patent and Trademark Office on June 12, 2018.

A true and correct copy of the ’962 Patent is attached as Exhibit 7.

        30.     On information and belief, Google makes, uses, offers for sale, sells, and/or imports

certain products and services, including without limitation the Pixel 3, 3XL, 4, 4XL, and 5

(“Accused Products”), that directly infringe, literally and/or under the doctrine of equivalents, one

or more claims of the ’962 Patent. Identification of the Accused Products will be provided in

Plaintiff’s infringement contentions disclosed pursuant to the Court’s scheduling order.

        31.     The Accused Products satisfy all claim limitations of one or more claims of the ’962

Patent. A claim chart comparing exemplary independent claim 1 of the ’962 Patent to

representative Accused Products is attached as Exhibit 8.




                                                  7
            Case 6:21-cv-00616-ADA Document 1 Filed 06/15/21 Page 8 of 10




       32.      By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Google has injured Plaintiff and is liable for infringement of the ’962 Patent

pursuant to 35 U.S.C. § 271.

       33.      As a result of Google’s infringement of the ’962 Patent, Plaintiff is entitled to

monetary damages (past, present, and future) in an amount adequate to compensate for Google’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Google, together with interest and costs as fixed by the Court.

       34.      Google’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’962 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:

       a.       A judgment in favor of Plaintiff that Google has infringed, either literally and/or

under the doctrine of equivalents, the ’215, ’370, ’740, and ’962 Patents;

       b.       A permanent injunction prohibiting Google from further acts of infringement of

the ’215, ’370, ’740, and ’962 Patents;

       c.       A judgment and order requiring Google to pay Plaintiff its damages (past, present,

and future), costs, expenses, and pre-judgment and post-judgment interest for Google’s

infringement of ’215, ’370, ’740, and ’962 Patents;

       d.       A judgment and order requiring Google to pay Plaintiff compulsory ongoing

licensing fees, as determined by the Court;

       e.       A judgment and order requiring Google to provide an accounting and to pay




                                                 8
            Case 6:21-cv-00616-ADA Document 1 Filed 06/15/21 Page 9 of 10




supplemental damages to Plaintiff, including without limitation, pre-judgment and post-judgment

interest and compensation for infringing products released after the filing of this case that are not

colorably different from the Accused Products;

       f.        A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against Google; and

       g.        Any and all other relief as the Court may deem appropriate and just under the

circumstances.


                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.




Dated: June 15, 2021                          Respectfully submitted,

                                              /s/Reza Mirzaie

                                              Reza Mirzaie (CA SBN 246953)
                                              rmirzaie@raklaw.com
                                              Marc A. Fenster (CA SBN 181067)
                                              mfenster@raklaw.com
                                              Brian D. Ledahl (CA SBN 186579)
                                              bledahl@raklaw.com
                                              James A. Milkey (CA SBN 281213)
                                              jmilkey@raklaw.com
                                              Christian W. Conkle (CA SBN 306374)
                                              cconkle@raklaw.com
                                              Jonathan Ma (CA SBN 312773)
                                              jma@raklaw.com
                                              Brett E. Cooper (NY SBN SBN 4011011)
                                              bcooper@raklaw.com
                                              Drew B. Hollander (NY SBN 5378096)
                                              dhollander@raklaw.com
                                              Seth Hasenour (TX SBN 24059910)
                                              shasenour@raklaw.com



                                                 9
Case 6:21-cv-00616-ADA Document 1 Filed 06/15/21 Page 10 of 10




                            RUSS AUGUST & KABAT
                            12424 Wilshire Blvd. 12th Floor
                            Los Angeles, CA 90025
                            Phone: (310) 826-7474
                            Facsimile: (310) 826-6991

                            Attorneys for Plaintiff Scramoge Technology
                            Limited




                              10
